The entry in the memorandum book was rightly excluded. All that it contained had already been stated under oath by the defendant who offered it. He did not wish to use it to refresh his recollection. For any other purpose it was a mere declaration in his own interest. Palmer
v. Hartford Dredging Co., 73 Conn. 182.
The officer was not bound to search for the property which he had attached. The receipt means what it says. It threw on the defendants, as things stood, the absolute duty of redelivering the property to the plaintiff on his demand, or else of *Page 448 
paying the judgment upon which the execution, which he held, was issued. Parks v. Sheldon, 36 Conn. 466.
   There is no error.
In this opinion the other judges concurred.